DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The examiner has provided a new office action that addresses the claim amendments.

2.  This office action is made FINAL.

3.  See the Allowable Subject Matter section near the end of this FINAL rejection where a suggested amendment is offered that may place the claims into condition for allowance.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 12-14 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. US 2014/0176366 and further in view of {Shim US 2008/0233931 OR Hashimoto et al. US 2012/0329480} and Nohara US 2002/0151314
As per claim 1, Fischer et al. US 2014/0176366 teaches a location server configured to cooperate with infrastructure equipment of a wireless communications network (Figure 1a shows Location Server #150 and wireless infrastructure (eg. Network #130 and Base Stations #140-x), 
the infrastructure equipment being configured to transmit signals to and receive signals from communications devices via a wireless access interface to transmit data to and to receive data from the communication devices (Figure 1a shows wireless connectivity/signals between mobile device(s) #120 and base stations), 
the wireless access interface being divided into a plurality of time units each providing time and frequency resources for transmitting the signals and receiving the signals (Para #39 teaches support for wired and wireless communications (both of which inherently support transmission using time/frequency multiplexing, as well as Internet, WiFi, cellular, DSL, pacekt cable OR OTHER networks (which again reads on time/frequency multiplexed transmission.  Para #40 teaches LTE, 3GPP, OMA as well which support both as well) and 
a plurality of the time divided units include positioning reference signals which are transmitted by the infrastructure equipment (Para #4 teaches the mobile can measure time differences from signals sent from the base stations, ie. Positioning Reference Signals (PRS), which reads on the limitation), 
[0004] In Observed Time Difference of Arrival (OTDOA) based positioning, the mobile station may measure time differences in received signals from a plurality of base stations. Because positions of the base stations are known, the observed time differences may be used to calculate the location of the terminal. To further help location determination, Positioning Reference Signals (PRS) are often provided by a base station (BS) in order to improve OTDOA positioning performance. The measured time difference of arrival of the PRS from a reference cell (e.g. the serving cell) and one or more neighboring cells is known as the Reference Signal Time Difference (RSTD). Using the RSTD measurements, the absolute or relative transmission timing of each cell, and the known position(s) of BS physical transmitting antenna element(s) for the reference and neighboring cells, the UE's position may be calculated.
the location server comprising a controller configured to determine a location of the communications devices with respect to a location of the infrastructure equipment from observed time differences between receiving the positioning reference signals transmitted by a plurality of the infrastructure equipment (Para #50 teaches that the mobile can determine it’s location OR the OTDOA measurements can be sent to the Location Server for it to determine the mobile’s location), and 
[0051] In some instances, the OTDOA related measurements taken by MS 120 may be sent to server 150 to derive a position estimate for MS 120
a connecting interface with the wireless communications network configured to receive reports of the observed time differences from the communications devices and to transmit control information to the plurality of the infrastructure equipment (Figure 1B shows that the Location Server can communicate with the mobiles, ie. Link #178 shows signals being sent to the wireless device/MS which requires the wireless infrastructure shown in figure 1 and discussed above), and 
the controller is configured to transmit control information to the plurality of infrastructure equipment via the connecting interface to cause the plurality of infrastructure equipment to transmit reference signals to one or more of the communications devices which are selected by the location server to assist the location server in determining the location of the selected one or more communications devices (Figure 1B shows that Location Assistance Data #178 can be sent to the mobile/MS #120 to provide “assistance data” to said mobile so that it can determine its location).  
[0051] In some instances, the OTDOA related measurements taken by MS 120 may be sent to server 150 to derive a position estimate for MS 120. Server 150 may provide location related information, such as an approximate location of MS 120 and/or location assistance data 178 to MS 120, which may be used to assist MS 120 in acquiring and measuring signals from Satellite Vehicles 180 and physical transmitting antenna elements 140, and/or in deriving or refining a location estimate 173 from these measurements 172. For example, MS 120, which in some instances may take the form of a Secure User Plane (SUPL) Enabled Terminal (SET), may communicate with server 150 and use location assistance data 178 obtain a location estimate for MS 120, which may then be communicated to LCS client 160 (not shown in FIG. 1B).
	But is silent on
supplementary positioning (reference signals)
determine whether the predetermined conditions have been satisfied for causing the supplementary positioning reference signals to be transmitted by the plurality of infrastructure equipment so that an estimate of the location of the2Application No. 16/324,917 Reply to Office Action of March 21, 2022selected one or more communication devices having an accuracy at or above a predetermined threshold is able to be generated AND 
wherein the predetermined conditions comprise either determining that the selected one or more communications devices have reported measurements of quality below the predetermined threshold or determining that the selected one or more communications devices have reported measurements where at least one measurement is missing.
With regard to “..supplementary positions (reference signals)..”, At least Shim or Hashimoto both teach “supplementary positioning” signals and/or reference signals:
i.  Shim US 2008/0233931 teaches transmission of Assisted Global Positioning System (A-GPS) information to the mobile (to assist with location determination), which reads on the limitation:
 	[0004] The SUPL refers to a user plane based communication protocol to basically provide location services through a user plane. For example, the SUPL uses a user plane data bearer to transfer location supplementary information such as an Assisted-Global Positioning System (A-GPS) and to deliver a positioning technology related protocol between a mobile terminal and a network.
	ii.  Hashimoto et al. US 2012/0329480 teaches the mobile device obtains/receives supplementary information (A-GPS or assist information) to help the mobile determine its location, which reads on the limitation:
 	[0009] For positioning with a portable terminal device, the positioning may be performed by an assisted global positioning system (A-GPS). In the assisted GPS scheme, the portable terminal device obtains supplementary information of a location (assist information) such as information regarding positions of satellites or information regarding base stations by using mobile communications networks. The positioning time can be reduced by obtaining the assist information by using the mobile communications networks.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Fischer, such that supplementary positioning (reference signals) are sent/received, to provide the ability to use alternate positioning signals, such as GPS/A-GPS for location determination.
With regard to “..determine whether the predetermined conditions have been satisfied for causing the supplementary positioning reference signals to be transmitted by the plurality of infrastructure equipment so that an estimate of the location of the 2Application No. 16/324,917 Reply to Office Action of March 21, 2022 selected one or more communication devices having an accuracy at or above a predetermined threshold is able to be generated AND 
wherein the predetermined conditions comprise either determining that the selected one or more communications devices have reported measurements of quality below the predetermined threshold or determining that the selected one or more communications devices have reported measurements where at least one measurement is missing..”, the examiner interprets these passages as putting forth understanding if/when supplementary positioning reference signals are required as based on a threshold level not being met (or data being missing).  Thusly, if the mobile device(s) is/are in (perhaps) locations that block/interfere with the signals, then there would be errors (or no reception) and it is possible for a threshold to not be met.  At least Nohara US 2002/0151314 teaches switching over to GPS (to determine a user’s location) if/when the positioning based on receiving signals from Base Stations exceeds a predetermined error:
[0036] In the foregoing positioning apparatus, method, and system for determining the present position of a mobile station by using radio waves coming from the mobile station to a plurality of base stations, positioning means for determining the present position of the mobile station by using the GPS are provided on the mobile-station side, so as to switch to the positioning by the GPS positioning means in cases where the result of the positioning based on the communication waves among the base stations and the mobile station exceeds a predetermined positioning error.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that determining whether the predetermined conditions have been satisfied for causing the supplementary positioning reference signals to be transmitted by the plurality of infrastructure equipment so that an estimate of the location of the2Application No. 16/324,917Reply to Office Action of March 21, 2022 selected one or more communication devices having an accuracy at or above a predetermined threshold is able to be generated AND wherein the predetermined conditions comprise either determining that the selected one or more communications devices have reported measurements of quality below the predetermined threshold or determining that the selected one or more communications devices have reported measurements where at least one measurement is missing, to provide the ability for using the most optimal location determination method as based on predetermined conditions/thresholds.

As per claims 2 and 26, the combo teaches Claim 1/25, wherein the observed time difference reports received from the selected one or more communications devices include the observed time difference reports generated from receiving the positioning reference signals and observed time difference reports generated from receiving the supplementary positioning reference signals and controller is configured to combine the observed time difference reports generated from receiving the positioning reference signals and generated from the supplementary reference signals which reports are received from the selected one or  


As per claims 3 and 27, the combo teaches Claim 1/25, wherein the observed time difference reports received from the selected one or more communications devices are generated by the selected one or more communications devices from receiving the positioning reference signals and receiving the supplementary positioning reference signals to generate more accurate measurements for generating the observed time difference reports, from which the location server can form a more accurate estimate of the location of the selected one or more communications devices (Figure 1b shows that Location Assistance Data can be sent to a/the mobile(s) and that Shim/Hashimoto teach that A-GPS data can be sent, thusly the mobile that receives the Shim/Hashimoto assistance data can generate reports from both the BTS’s and GPS satellites which will inherenlty provide a more accurate location of the mobile.  

As per claim 5, the combo teaches Claim 1, wherein the controller is configured to transmit the control information to the plurality of infrastructure equipment via the connecting interface to cause the plurality of infrastructure equipment to transmit supplementary positioning reference signals to the selected one or more communications devices for a predetermined time (Figure 1B shows that the Location Server #150 will wirelessly transmit Location Assistance Data #178 (LAD) to the mobile at least in one instance (ie. which is broadly interpreted as a “predetermined time” since the amount of predetermined time is at least the amount of time it will take to send the entire LAD information).

As per claim 6, the combo teaches Claim 1, wherein the controller is configured to transmit the control information to the plurality of infrastructure equipment via the connecting interface to cause the plurality of infrastructure equipment to transmit supplementary positioning reference signals to the selected one or more communications devices for a number of time units of the wireless access interface (Figure 1B shows that the Location Server #150 will wirelessly transmit Location Assistance Data #178 (LAD) to the mobile (ie. which is broadly interpreted as a requiring at least enough “time units” to send the entire amount of LAD information).
NOTE:  Claim 1 did put forth Time/Frequency multiplexed transmission where the total amount of LAD information will be broken into enough time slots (ie. time units) to send said LAD data.


As per claim 7, the combo teaches Claim 6, wherein the number of time units for which the supplementary positioning reference signals are transmitted is determined in accordance with a requirement for improving an accuracy of a location of the selected one or more communications devices (Fischer teaches location determination using at least BTS reference signal and Shim/Hashimoto teach support for GPS location determination as well using A-GPS signals.  GPS is more accurate than BTS OTD, hence when using supplementary/A-GPS positioning, the user’s location will inherently  be more accurate).  
As per claims 8 and 28, the combo teaches Claim 4/25, wherein the predetermined conditions for transmitting the supplementary positioning reference signals to the selected one or more communications devices includes receiving a request from the one or more communications devices (Fischer’s Figure 2, STEP #24 teaches the mobile sending a “REQUEST ASSISTANCE DATA” message, which can be combined with Shim/Hashimoto to include a request for supplementary information, which reads on the claim).
NOTE that claim 8 teaches tne network/server receiving the request while claim 28 teaches the user sending a request.

As per claim 9, the combo teaches Claim 1, wherein the supplementary positioning reference signals are transmitted differently by each of the infrastructure equipment in the plurality of infrastructure equipment OR the supplementary reference signals are only transmitted by one of the infrastructure equipment in the plurality of infrastructure equipment (Fischer’s figure 1A shows that the mobile #120 can receive at least one or more signals from one or more base stations and Shim/Hashimoto teach the signals can be supplementary/A-GPS signals.   Thusly, if the user is located in a region that has multiple BTS’s in the region BUT ONLY one BTS in that proximate area, then the user will only receive a supplementary signal from that one infrastructure equipment/BTS).
NOTE: While the examiner understands what the applicant is attempting to claim (only 1 of many BTS’s will send the supplmentary signal), the claim language does not limit it to ONLY that one interpretation.   They would need to say that the mobile is in range of multiple BTS’s but only 1 will transmit.   Saying that there are a plurality of BTS’s does provide the correct limiting language.  Below is an interpretation showing multiple BTS’s but only 1 provides supplementary reference signals/data/A-GPS because the mobile is not within range of receiving data from more than 1 BTS:

    PNG
    media_image1.png
    450
    800
    media_image1.png
    Greyscale



As per claim 12, the combo teaches Claim 1, but is silent on wherein the predetermined conditions for transmitting the supplementary positioning reference signals to the selected one or more communications devices includes detecting a requirement for a greater location accuracy for the selected one or more communications devices.  
At least Nohara US 2002/0151314 teaches switching over to GPS (to determine a user’s location) if/when the positioning based on receiving signals from Base Stations exceeds a predetermined error – which reads a requirement for greater accuracy since the current positioning errors exceeds a predetermined error:
[0036] In the foregoing positioning apparatus, method, and system for determining the present position of a mobile station by using radio waves coming from the mobile station to a plurality of base stations, positioning means for determining the present position of the mobile station by using the GPS are provided on the mobile-station side, so as to switch to the positioning by the GPS positioning means in cases where the result of the positioning based on the communication waves among the base stations and the mobile station exceeds a predetermined positioning error.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the predetermined conditions for transmitting the supplementary positioning reference signals to the selected one or more communications devices includes detecting a requirement for a greater location accuracy for the selected one or more communications devices, to provide the ability to determine if/when a better location accuracy is needed (ie. if one method is providing too many errors OR cannot even determine the user’s location, etc.).


As per claims 13 and 30, the combo teaches Claim 12/29, wherein the controller is configured to detect the requirement for a greater location accuracy for the selected one or more communications devices in response to detecting that an accuracy of observed time differences reports transmitted by the communications device does not satisfy a predetermined accuracy requirement (Since Nohara above teaches switching to GPS if/when the positioning accuracy provided by the BTS’s is poor (ie. OTD positioning), this reads on the limitation since it puts forth understanding that there is a threshold upon which to base a decision to switch to GPS location determining since the accuracy provided by BTS’s/OTD is below the accuracy required).  
Nohara US 2002/0151314 teaches switching over to GPS (to determine a user’s location) if/when the positioning based on receiving signals from Base Stations exceeds a predetermined error:
[0036] In the foregoing positioning apparatus, method, and system for determining the present position of a mobile station by using radio waves coming from the mobile station to a plurality of base stations, positioning means for determining the present position of the mobile station by using the GPS are provided on the mobile-station side, so as to switch to the positioning by the GPS positioning means in cases where the result of the positioning based on the communication waves among the base stations and the mobile station exceeds a predetermined positioning error.






As per claim 14, this claim is rejected in its entirety as based on the rejection of claim 1.  Note that Fischer teaches infrastructure equipment having transmitter/receiver and transmission to/from the infrastructure equipment (See figure 1B components such as NETWORK #130, Base Stations such as #140-1 thru #140-4 and Location Server #150 with wireless/wired connections shown). 
As found in claim 1, note that Nohara US 2002/0151314 teaches switching over to GPS (to determine a user’s location) if/when the positioning based on receiving signals from Base Stations exceeds a predetermined error:
[0036] In the foregoing positioning apparatus, method, and system for determining the present position of a mobile station by using radio waves coming from the mobile station to a plurality of base stations, positioning means for determining the present position of the mobile station by using the GPS are provided on the mobile-station side, so as to switch to the positioning by the GPS positioning means in cases where the result of the positioning based on the communication waves among the base stations and the mobile station exceeds a predetermined positioning error.
Hence, the ability to switch to GPS broadly reads on receiving the transmitted GPS signals (ie. transmit the supplementary positioning reference signals to the one or more communications devices, so that an estimate having an accuracy at or above a predetermined threshold is able to be generated), and GPS has a greater accuracy than other known technolgies/methods such as AOA, TDOA, etc..   Lastly, with regard to “when either the selected one or more communication devices have reported measurements to a location server of quality below the predetermined threshold OR the selected one or more communications devices have reported measurements to the location server where at least one measurement is missing”, the examiner notes that Nohara teaches changing over to GPS if/when the signal quality falls below a certain threshold (ie. which would make location reported to the server either errored or impossible) and reads on this limitation.
  	To summarize Nohara’s teachings relating to the above passages, if/when the signals to the mobile fall below a certain threshold, then the mobile will not be able to correctly locate itself (whereby an errored location is reported) but Nohara compensates for this by having the mobile switch to GPS signals that are transmitted to the mobile so it can more accurately determine it’s location.
As per claims the combo teaches Claim 1/28, but is silent on OR wherein the controller is configured with the transmitter to transmit the request for the supplementary positioning reference signals to the wireless access interface when the predetermined conditions are satisfied. (Claim 29).  
At least Nohara US 2002/0151314 teaches switching over to GPS (to determine a user’s location) if/when the positioning based on receiving signals from Base Stations exceeds a predetermined error:
[0036] In the foregoing positioning apparatus, method, and system for determining the present position of a mobile station by using radio waves coming from the mobile station to a plurality of base stations, positioning means for determining the present position of the mobile station by using the GPS are provided on the mobile-station side, so as to switch to the positioning by the GPS positioning means in cases where the result of the positioning based on the communication waves among the base stations and the mobile station exceeds a predetermined positioning error.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the controller is configured to determine whether predetermined conditions have been satisfied for causing the supplementary positioning reference signals to be transmitted by the plurality of infrastructure equipment so that the more accurate estimate of the location of the selected one or more communications devices can be generated, to provide the ability for using the most optimal location determination method as based on predetermined conditions/thresholds.




	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer/{Shim OR Hashimoto}/Nohara and further in view of Wachter et al. US 2007/0182547
As per claim 10, the combo teaches Claim 1, wherein an indication of the time units and time and frequency resources in the time units in which the supplementary positioning reference signals are transmitted is communicated to the selected one or more communications devices (Fischer teaches the user Requesting supplementary Assistance Data (Figure 2, #24) and the Server providing the Assistance Data #24 and Shim/Hashimoto teaches the the assistance data can be A-GPS data.  Thusly, as discussed previously in claim 1, Fischer teaches support for time/frequency multiplexed communications would would include the wireless sending/reception of supplementary reference signals (A-GPS, etc.) 
But is silent on using radio resource control signalling.
At least Wachter et al. US 2007/0182547 teaches Secure User Plane Location (SUPL), See Abstract, and a SUPL enabled Terminal (SET) whereby supplementary information (such as A-GPS, etc.) can be sent via Radio Resource control signalling such as at least RRLP)
[0052] SET 120 evaluates notification rules and follows the appropriate actions. SET 120 also checks the proxy/non-proxy mode indicator to determine if H-SLP 150 uses proxy or non-proxy mode. In message flow 200, the proxy mode is used, and SET 120 establishes a secure IP connection to H-SLP 150 using an H-SLP address that is provisioned on the SET by the home network. SET 120 then sends a SUPL TRIGGERED START message to start the periodic triggered session with H-SLP 150. This message may include the session ID, a location ID (lid), the capabilities of SET 120, a hash of the SUPL INIT message (Ver), and so on. The location ID provides cell information for SET 120. The SET capabilities may include the positioning methods supported by SET 120 (e.g., A-GPS SET assisted, A-GPS SET based, and so on), the positioning protocols supported by SET 120 (e.g., Radio Resource LCS Protocol (RRLP) in 3GPP, Radio Resource Control (RRC) in 3GPP, TIA-801, and so on), and/or other information. SET 120 sends the SUPL TRIGGERED START message even if the proposed positioning method included in the SUPL INIT message is not among the positioning methods supported by the SET.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it uses radio resource control signalling, to provide the ability to support sending/receiving supplementary signals such as A-GPS via well known RRC protocols, such as at least RRLP.



Claims 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer/{Shim OR Hashimoto}/Nohara and further in view of Sung et al. US 2011/0075621.
As per claim 11, the combo teaches Claim 10, wherein the indication of the time units and the time and frequency resources in which the supplementary positioning reference signals are transmitted is communicated to the one or more selected communications devices (Fischer teaches sending reference signals and location assistance data to the mobile device and Shim/Hashimoto teach sending of supplementary/A-GPS signals to the mobile in a wireless time/frequency multiplexed communication transmission system.  The mobile and network must inherently understand where the supplementary information is to be received (in in which frequency and timeslot) and is inherently implied/taught by Fischer’s figures 1b and 2 as based on correct transmission/reception of the messages/data 
But is silent on using radio resource control signalling in combination with a downlink control information message. 
As discussed above, Fischer teaches the user Requesting supplementary Assistance Data (Figure 2, #24) and the Server providing the Assistance Data #24 and Shim/Hashimoto teaches the the assistance data can be A-GPS data.  Hence the user and network must understand WHAT frequency will be used and WHICH timeslot will contain data in those Request/Response messages.
	Further to this point is Sung et al. US 2011/0075621 who teaches that in an RRC connected mode, the UE monitors the Downlink Control Channel (ie. for control information being sent from the network to the UE).   Thusly, the location assistance data sent by Fischer and Shim/Hashimoto would be sent in a downlink control channel when in RRC connected mode as per Sung (which reads on the claim limitation).
 	[0108] The UE monitors the downlink control channel at a periodic occasion specifically defined for the system information change notification. When the system information change notification is received while monitoring the downlink control channel, the UE can know that the system information will be changed. The UE monitors the downlink control channel in an RRC connected mode. The downlink control channel can be a PDCCH or a PCCH.
	The examiner notes that Kubota US 2014/0211620, pertinent but not cited, teaches sending various parameters to the mobile via the downlink control channel in a RRC signalling message (hence one skilled sees that various parameters, ie. one skilled would send supplementary signals/A-GPS in a downlink control channel via RRC signalling):
 	[0031] In one example embodiment, the serving cell may signal the configured L2 compression-decompression control parameters, its own L2 compression capabilities in a downlink signaling message, or both at step 306. Signaling the configured L2 compression-decompression control parameters to the UE may include sending the configured L2 compression control parameters on a downlink control channel in a RRC signaling message. In an alternative embodiment, the serving base station may signal its own L2 compression capabilities to the UE to help the UE configure its L2 compression control parameters. The signaling message may indicate whether the serving cell supports the L2 compression and what L2 compression capabilities it supports. For example, the L2 compression capabilities of the serving cell may indicate a L2 compression type, a L2 compression direction, a L2 compression scope, one or more L2 compression data types and one or more compression algorithm for each data type, that are supported at the serving cell.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it uses radio resource control signalling in combination with a downlink control information message, to provide the ability to send control information via the downlink control channel when connected in an RRC mode (which uses RRC signalling).



As per claim 25, this claim is rejected in its entirety as based on the rejection of claim 1.  Note that Fischer teaches a communications device having transmitter/receiver and transmission to/from the network/infrastructure (See figure 1B, #120), report generation and the location of the 1st device (first location) and the location of the infrastructure (second location), and,
wherein the communications device is a selected communications device selected by the location server, wherein the observed time difference to be reported to location server is generated, by the controller, from receiving the positioning reference signals and from receiving the supplementary positioning reference signals (Figure 1a shows LCS Server and signals/reports that can be sent from mobile #120 to said Server, Para #45), and 
wherein predetermined conditions for receiving the supplementary positioning reference signals by the communications device include detecting a requirement for a greater location accuracy for the communications device (As found in claim 1, note that Nohara US 2002/0151314 teaches switching over to GPS (to determine a user’s location) if/when the positioning based on receiving signals from Base Stations exceeds a predetermined error:
[0036] In the foregoing positioning apparatus, method, and system for determining the present position of a mobile station by using radio waves coming from the mobile station to a plurality of base stations, positioning means for determining the present position of the mobile station by using the GPS are provided on the mobile-station side, so as to switch to the positioning by the GPS positioning means in cases where the result of the positioning based on the communication waves among the base stations and the mobile station exceeds a predetermined positioning error.
But is silent on wherein an indication of the time units and the time and frequency resources in which the supplementary positioning reference signals are transmitted is communicated to the communications device using radio resource control signalling in combination with a downlink control information message. 
As discussed in the rejection of claim 1, Fischer teaches the user Requesting supplementary Assistance Data (Figure 2, #24) and the Server providing the Assistance Data #24 and Shim/Hashimoto teaches the the assistance data can be A-GPS data.  Hence the user and network must understand WHAT frequency will be used and WHICH timeslot will contain data in those Request/Response messages.
	Further to this point is Sung et al. US 2011/0075621 who teaches that in an RRC connected mode, the UE monitors the Downlink Control Channel (ie. for control information being sent from the network to the UE).   Thusly, the location assistance data sent by Fischer and Shim/Hashimoto would be sent in a downlink control channel when in RRC connected mode as per Sung (which reads on the claim limitation).
 	[0108] The UE monitors the downlink control channel at a periodic occasion specifically defined for the system information change notification. When the system information change notification is received while monitoring the downlink control channel, the UE can know that the system information will be changed. The UE monitors the downlink control channel in an RRC connected mode. The downlink control channel can be a PDCCH or a PCCH.
	The examiner notes that Kubota US 2014/0211620, pertinent but not cited, teaches sending various parameters to the mobile via the downlink control channel in a RRC signalling message (hence one skilled sees that various parameters, ie. one skilled would send supplementary signals/A-GPS in a downlink control channel via RRC signalling – See Para #31):
 	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it uses radio resource control signalling in combination with a downlink control information message, to provide the ability to send control information via the downlink control channel when connected in an RRC mode (which uses RRC signalling).










Allowable Subject Matter
	The examiner notes that a more favorable outcome may occur if the applicant amends the claims as follows:
		Independent claim + claim 2* + (claim 5 or 6)** + claim 10
	
*For claim 2, only this passage is required: “…is configured to combine the observed time difference reports generated from receiving the positioning reference signals and generated from the supplementary reference signals which reports are received from the selected one or more communications devices to form a more accurate estimate of the location of the selected one or more communications devices…”.

**For claims 5 or 7, only one of these passages is required:
From Claim 5. “…cause the plurality of infrastructure equipment to transmit supplementary positioning reference signals to the selected one or more communications devices for a predetermined time…”.  
From Claim 6. “..cause the plurality of infrastructure equipment to transmit supplementary positioning reference signals to the selected one or more communications devices for a number of time units of the wireless access interface…”.


This would recite a highly detailed technical design that is not found in at least the prior art of record, either alone or in combination.
	








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414